PER CURIAM.
The petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j), is granted. The cause is remanded to the trial court with directions to treat this court’s mandate as the notice of appeal from the judgment and sentence rendered September 16, 1997, in Leon County Circuit Court case number 96-4625. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ERVIN, VAN NORTWICK and BROWNING, JJ., concur.